TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00528-CR



                              James Alan Weatherford, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
       NO. 12-0465-K277, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                            MEMORANDUM OPINION


                This is an appeal pursuant to Anders v. California.1 In two causes consolidated

for trial, appellant James Alan Weatherford pleaded guilty to numerous offenses related to child

pornography. In trial court cause number 12-0465-K277, the subject of this appeal, Weatherford

pleaded guilty to 24 counts of the offense of possession of child pornography.2 The district court

accepted the guilty pleas but withheld its finding of guilt and reset the causes for sentencing.




       1
           386 U.S. 738 (1967).
       2
          In trial court cause number 14-0874-K368, Weatherford further pleaded guilty to
three counts of the offense of promotion of child pornography and an additional 22 counts of
the offense of possession of child pornography. Weatherford has also appealed his convictions in
that cause, which has been docketed separately in this Court under appellate court cause number 03-
14-00527-CR and remains pending at this time. We are considering that appeal separately because
Weatherford’s counsel has not filed an Anders brief in that cause and is instead asserting a claim of
ineffective assistance of counsel relating to Weatherford’s convictions for the offense of promotion
of child pornography.
               At the sentencing hearing, the district court heard evidence relating to the offenses.

This evidence included the testimony of Sergeant Ross Behrens of the Texas Attorney General’s

Office. Behrens testified that during his investigation of Weatherford, he discovered between

120 and 130 images and videos of child pornography that had been downloaded from Weatherford’s

internet-protocol (IP) address. Additionally, Sergeant Steven Reid, also of the Texas Attorney

General’s Office, testified that he found over 25,000 images of child pornography on various hard

drives, CDs, and DVDs that had been seized from Weatherford’s home. After considering this

and other evidence, the district court found Weatherford guilty and sentenced him to five years’

imprisonment for each of the 24 possession counts, with the sentences to run concurrent with

Weatherford’s sentences in trial court cause number 14-0874-K368.3 The district court rendered a

separate judgment of conviction for each of the 24 counts. This appeal followed.

               Weatherford’s court-appointed counsel has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced.4 Counsel has certified to the Court that he has

provided a copy of the motion and brief to Weatherford, advised Weatherford of his right to examine

the appellate record and file a pro se response, and supplied Weatherford with a form motion for

       3
          In that cause, the district court sentenced Weatherford to 20 years’ imprisonment for each
of the three counts involving the offense of promotion of child pornography, with the sentences to
run consecutively, and five years’ imprisonment for each of the additional 22 counts involving the
offense of possession of child pornography.
       4
         See 386 U.S. at 744-45; see also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972).

                                                 2
pro se access to the appellate record.5 In response, Weatherford has filed a pro se brief in which he

asserts that trial counsel was ineffective.

                We have reviewed the record, counsel’s brief, and the pro se brief. We agree with

counsel that the appeal in this cause is frivolous and without merit. We find nothing in the record

that might arguably support the appeal. Counsel’s motion to withdraw is granted.

                The judgments of conviction are affirmed.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Affirmed

Filed: August 28, 2015

Do Not Publish




       5
           See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).

                                                 3